Citation Nr: 0705208	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus with early diabetic 
nephropathy and erectile dysfunction.

2.  Whether new and material evidence to reopen a claim for 
service connection for disabilities of each knee has been 
received.

3.  Entitlement to service connection for bilateral 
hammertoes.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision of the RO that, in 
part, granted service connection for diabetes with neuropathy 
of the toes evaluated as 20 percent disabling effective 
November 2000; denied service connection for right and left 
leg conditions; and declined to reopen a claim for service 
connection for disabilities of each knee on the basis that 
new and material evidence had not been received. 

These matters also come to the Board on appeal from a March 
2006 rating decision that, in part, denied service connection 
for bilateral hammertoes and for depression. 

In April 2003, the RO continued the 20 percent disability 
rating for diabetes mellitus with early diabetic nephropathy 
and erectile dysfunction; and assigned a separate 10 percent 
disability rating for peripheral neuropathy of each foot.  In 
correspondence received in June 2003, the veteran withdrew 
his appeal for a higher disability evaluation for neuropathy 
of the right and left toes.

In October 2005, the RO assigned a separate 20 percent 
disability rating for peripheral neuropathy of each lower 
extremity.  The record reflects no disagreement with each of 
the disability ratings or effective dates assigned.  In light 
of the favorable action taken by the RO, the issue of 
entitlement to service connection for right and left leg 
conditions is rendered moot.
 
The issues of service connection for depression, and to 
reopen the claim for service connection for disabilities of 
each knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hammertoes are not related to a disease or 
injury during active service.

2.  Since the effective date of service connection, the 
veteran's diabetes mellitus with early diabetic nephropathy 
and erectile dysfunction has been treated with oral 
hypoglycemic agents and/or insulin injections and a 
restricted diet, but has not required restriction or 
regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hammertoes are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus with early diabetic 
nephropathy and erectile dysfunction have not been met at any 
time since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through February 2001, February 2004, February 2006, and 
August 2006 letters, the RO notified the veteran of elements 
of service connection, and the evidence needed to establish 
each element; and evidence of increased disability.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating actions on 
appeal.  Notwithstanding the August 2006 letter, the timing 
deficiency was remedied by the fact that the veteran's claims 
were re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The veteran submitted no additional evidence 
following issuance of the August 2006 letter; hence, no re-
adjudication followed, and no supplemental statement of the 
case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The August 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with some of the claims decided on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

The veteran has not been afforded an examination for his 
claimed hammertoes.  Under the VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that claimed hammertoes may be related to service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, which become manifest to a compensable degree 
within a prescribed period after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
3.307, 3.309 (2006).  Hammertoes is not listed among those 
chronic diseases enumerated in 38 C.F.R. § 3.309.  Thus, 
service connection on the basis of presumptions referable to 
chronic diseases is not warranted.

The Board notes that the veteran's service medical records 
show neither complaints nor treatment for foot pain or for 
hammertoes.  No foot disability was noted at the time of the 
veteran's separation examination in September 1971.

Non-VA hospital records, dated shortly after service in April 
1972, show that the veteran was advised to have a hammertoe 
operation.  Following that surgical procedure, records 
reflect that the veteran again underwent surgical procedures 
for hammertoes in May 1981 and in March 1997.

Although a July 2001 examiner diagnosed pes cavus, there is 
no competent opinion of record that any current hammertoes 
was incurred or aggravated in service.

In April 2006, the veteran complained that his hammertoes 
resulted from wearing combat boots every day in service, and 
that he continued to have pain.  The veteran's statement is 
competent evidence, via first-hand knowledge, that he 
experienced foot pain over the years, although not of medical 
diagnosis or causation.  See Bostain v. West, 11 Vet. App. 11 
Vet. App. 124, 127 (1998).  

Here, there is no competent evidence linking current 
hammertoes with injury or disease in service.

Because the competent evidence does not link a currently 
shown disability to service or to a service-connected 
disability, the weight of the evidence is against the claim.  
As the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the grant of 
service connection for hammertoes.

III.  Higher Initial Disability Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Service connection has been established for diabetes mellitus 
with early neuropathy of the right and left toes, effective 
November 2000.  The RO assigned an initial 20 percent 
disability rating.  In April 2003, the RO assigned a separate 
10 percent disability rating for peripheral neuropathy of 
each foot

The veteran's diabetes mellitus with early diabetic 
nephropathy and erectile dysfunction is currently rated under 
38 C.F.R. § 4.104, Diagnostic Code 7913, as 20 percent 
disabling.

Pursuant to Diagnostic Code 7913, a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A rating of 40 percent is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is for application 
when diabetes mellitus requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

As indicated above, service connection has been established 
for peripheral neuropathy, as secondary to the diabetes 
mellitus.  Service connection has also been established for 
retinopathy and cataracts, associated with the diabetes 
mellitus.  Complications, such as peripheral neuropathy and 
retinopathy and cataracts, are separately evaluated, and may 
not be considered in the evaluation of the service-connected 
diabetes mellitus with early diabetic nephropathy and 
erectile dysfunction.  38 C.F.R. § 4.14.

Records show that the veteran was first diagnosed as diabetic 
in 1993.

The report of a July 2001 VA examination shows that the 
veteran recently began coming to VA weekly due to elevated 
blood sugars.  The diagnosis was diabetes, uncontrolled.

The report of a March 2003 VA examination shows that the 
veteran was initially managed with oral hypoglycemic agents, 
and that insulin was added in 2001.  The veteran reported 
being hospitalized once in 1993 and once in 1997 with 
ketoacidosis.  He reported no recent weight gain or loss.  
The examiner noted that the veteran had a good exercise 
tolerance of about a mile or two flights of stairs, and that 
he denied any dyspnea on exertion, paroxysmal nocturnal 
dyspnea, orthopnea, or leg swelling.  There was no bowel or 
bladder incontinence, but the veteran did complain of 
erectile dysfunction for the last three to four years.  He 
visited his diabetic care provider once every six months.

During an October 2003 VA examination, the veteran reported 
that he tried to follow a restricted diet and to keep his 
weight stable. The examiner noted no vascular or cardiac 
symptoms related to diabetes.  The examiner again noted a 
good exercise tolerance.  

The report of an August 2005 VA examination reflects that the 
veteran began walking with a cane.  The examiner opined that 
it was most likely that the veteran's difficulty in walking 
was secondary to severe peripheral neuropathy of his upper 
and lower extremities.
 
While the veteran has indicated that he is restricted in 
performing activities of walking, none of his treatment 
reports include a recommendation that the veteran regulate 
his activities in order to treat diabetes mellitus with early 
diabetic nephropathy and erectile dysfunction, so as to 
warrant a higher evaluation.

The evidence shows that the veteran's diabetes mellitus with 
early diabetic nephropathy and erectile dysfunction requires 
insulin injections and a restricted diet.  Thus, in the 
absence of medical evidence that the veteran's diabetes 
mellitus with early diabetic nephropathy and erectile 
dysfunction requires regulation of activities, the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 20 percent at any time since the 
effective date of service connection.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2006).

Under Diagnostic Code 7913, Note (1), complications such as 
nephropathy and erectile dysfunction are rated as part of the 
diabetic process unless they are compensably disabling, in 
which case they are rated separately.  The veteran's 
nephropathy is not compensably disabling (under Diagnostic 
Code 7541), because edema, hematuria, constant albuminuria, 
or compensable hypertension resulting from the nephropathy 
have not been shown.  The veteran's erectile dysfunction is 
noncompensable under Diagnostic Code 7522 because there is no 
deformity shown, although special monthly compensation has 
been awarded for loss of use of a creative organ.

Nor is there a showing that the veteran's service-connected 
diabetes mellitus with early diabetic nephropathy and 
erectile dysfunction has resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's service-
connected diabetes mellitus with early diabetic nephropathy 
and erectile dysfunction has not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The veteran 
has not reported any economic impact from the disability, and 
there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  





ORDER

Service connection for hammertoes is denied.

An initial disability evaluation in excess of 20 percent for 
diabetes mellitus with early diabetic nephropathy and 
erectile dysfunction is denied.


REMAND

Disabilities of Each Knee

In August 1993 and in February 1994, the RO denied the 
veteran's claim for service connection for bilateral knee 
disabilities.  The veteran did not appeal either of these 
rating decisions.  Accordingly, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 
(2006).

As noted above, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (2006) (Mayfield II).  The notice must be provided 
in a notification document provided by an agency of original 
jurisdiction (AOJ), followed by AOJ re-adjudication of the 
claim.  Id.  

In the February 2001 and August 2006 letters, the RO provided 
the veteran with information on VCAA requirements and the 
VA's duties, but not with regard to the need for new and 
material evidence for reopening a claim.

VA has not satisfied the notification requirements of the 
VCAA as interpreted in Mayfield II and Kent.

Depression

The veteran contends that he became depressed in service, and 
that his current depression is related to service or is 
secondary to his service-connected diabetes.

Current medical records document treatment for depression in 
2005.

In March 2005, the veteran reported that he had been 
hospitalized for stress and anxiety for three days in a 
military hospital while serving in Vietnam in March 1971.  A 
record of assignments reflects that the veteran was attached 
to the HHB 23d Artillery Group from January to September 
1971. Under these circumstances, the Board finds that the RO 
should make an attempt to obtain hospital clinical records of 
the veteran's treatment in service, which may be pertinent to 
his claim for service connection for depression. See 
38 U.S.C.A. § 5103. 

The Board finds that an examination is needed to determine 
whether the veteran has a current depressive disorder that 
either had its onset during service, or is related to his 
active service or to a service-connected disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  To 
date, service connection has been established for diabetes 
mellitus with early diabetic nephropathy, peripheral 
neuropathy of both lower and upper extremities, fracture of 
the right fifth metacarpal, erectile dysfunction, and 
retinopathy and cataracts.
   
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Also in March 2005, VA had requested records of the veteran's 
treatment at the Vet Center in Memphis, Tennessee.  The 
claims file does not contain any treatment records and/or 
summary of treatment from that facility.  Prior to arranging 
for further examination, the RO or AMC should make another 
attempt to obtain the records and/or summary of treatment.  
38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, these matters are hereby REMANDED, for the 
following actions:

1. The RO or AMC should furnish to the 
veteran and his representative a letter 
providing notification required by the 
VCAA as regards reopening the claim for 
service connection for disabilities of 
each knee.  The letter should provide 
notice as to the type of evidence 
necessary to substantiate the claim, 
including information pertaining to 
service connection and new and material 
evidence, what evidence the veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, and should 
notify the veteran to provide all 
relevant evidence in his possession.

The letter should include an explanation 
of the specific reasons for the prior 
denial of service connection, and of what 
is needed to substantiate the element(s); 
and should address the five notice 
element adopted by the Court in Dingess 
and set forth above.

2.  The RO or AMC should make another 
attempt to obtain the veteran's treatment 
records and/or summary of treatment from 
the Vet Center in Memphis, Tennessee.

3.  The RO or AMC should undertake 
appropriate action to obtain hospital 
clinical records of the veteran's 
treatment for stress and anxiety for 
three days in a military hospital in 
Vietnam in or about March 1971.  The RO 
or AMC should send a copy of the 
veteran's separation document with the 
request.  All records and/or responses 
received should be associated with the 
claims file.    

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current depressive 
disorder.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
designated to examine the veteran. 

The examiner should opine as to whether 
it is at least as likely as not 
(50 percent probability or more) that any 
current depressive disorder had its onset 
in service or is otherwise the result of 
disease or injury during service, to 
specifically include stress and anxiety 
as reported by the veteran.  The examiner 
should also opine as to whether it is at 
least as likely as not (50 percent 
probability or more) that any of the 
veteran's service-connected disabilities 
caused or increased the veteran's 
depressive disorder.

The examiner should provide a rationale 
for the opinions.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

6.  After completing the requested 
actions, the RO or AMC should 
readjudicate each of the claims on 
appeal.  If the benefits sought remain 
denied, the RO or AMC should furnish a 
SSOC, before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


 action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


